Order, Supreme Court, New York County (Joan A. Madden, J.), entered March 14, 2008, which denied respondent’s motion for a permanent stay of arbitration proceedings between the parties, unanimously affirmed, without costs.
The court correctly found that the relief sought by petitioner is a clarification, rather than a modification, of the final arbitration award issued April 14, 2005 and confirmed by a judgment entered March 1, 2006, and therefore that the time limitations of CPLR 7509 and 7511 do not bar petitioner’s application (see Matter of Beleggingsmaatschappij Wolfje, B.V. v AES Ecotek Europe Holdings, B.V, 21 AD3d 858 [2005]).
Contrary to respondent’s contention, the application does not present a new issue which could not properly be considered by the arbitrators, since, during the arbitration proceeding, respondent’s defense to petitioner’s claim of breach of the parties’ representation agreement was based on the very provision that is at issue in the application.
We have considered respondent’s remaining contentions and find them unavailing. Concur—Lippman, F.J., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.